Title: To Thomas Jefferson from John Armstrong, Jr., 28 July 1808
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Paris 28 of July 1808.
                  
                  M. Warden has already forwarded to you Regnier’s description of the dynamometre, and I have now the pleasure of sending the machine itself. It has several uses, and its accuracy in all of them is unvarying.
                  M. Patterson, who is now here, says he forwarded your plough many months ago, in the Ship Ocean, for New York. I hope you received it. It is a noble present for a country like our’s, in which that instrument has so much to do. I have seen one of similar construction at work with three others (the common french plough—that of Brie and Small’s improved Rotheram) and with this advantage over the best of these, that it did the same business with somewhat less than half the quantum of force. What a saving in our tillage does this promise!
                  Your last letter to our friend La fayette was equal to a loan of 200,000 ƒs. as it has really enabled him to borrow this sum on his Louisiana grant. Parker, Preble and Ridgeway are his creditors, and being rich, can afford to be easy.
                  I heartily regret that our public business should wear an aspect less agreeable than we had a right to expect. From the North side of the channel, I have heard nothing directly for many months past, and what has reached me indirectly, affords no reasons to believe, that things are materially altered there with respect to us. Nor is France more disposed to change her system: she is as much attached to it, as if it were both wise and honest. Among her condemnations, are two (or more) in the very spirit of the December Decree. One of these offending vessels was destined to England; the other had been visited by a British frigate. This is no doubt madness; and what is worse it is I fear incurable. The Emp. has taken it into his head to identify our trade with that of England. “You pay” said he “from ten to fifteen millions of a yearly ballance of trade to G. B. and you receive from the rest of Europe, what enables you to pay this ballance. You are in fact, then, only the agents between England & the Continent.” He chose, the other day, to be very explicit on this subject in a conversation with M. R. Livingston, of which, (and of one other with M. Cevallos) you have a detailed account, in the enclosed letter to me from M. OMealy.
                  We have just received accounts of a battle fought between the Spaniards under Gen. Questa, and the french army (accompanying Joseph) under the command of Marshal Bessieres. It took place near Burgos, lasted ten hours, and decided only, that the king’s march should not be stopped. The french, it is said, lost 3000 Men—the Spaniards double that number. This furnishes a datum for calculating the force that will be necessary to subdue twelve millions of people. If our business is bad, what are we to say of this? So unprovoked!– so insidious!– so destructive! It is without a parralel for weakness, as well as for wickedness & in the midst of it he seeks another quarrel with Austria! And for what? because she chooses to keep Fiume and Trieste! If, as Franklin said on another occasion, the author of all this does not go to the Devil, I do not see any use there is in keeping a Devil: he might as well be dismissed. As however there is no degree of evil that does not produce some degree of good; and as we have yet seen no symptoms of good here, it is perhaps fair to infer, that this equilibrium of the moral balance may be restored in our hemisphere. Are we prepared to hasten it? If we are, no circumstances can be more auspicious to the object, than the present. Europe is consuming with its own fires and follies and, with the exception of England, can neither promote nor retard it—We on the other hand, have all the public motives to it, that a Country can have. We have been wantonly and shamelessly injured both by France and Spain. We have often and earnestly demanded reparation, and reparation has been denied. This is no doubt the very point, at which our rights to redress ourselves, begin. But is it expedient to use them? What may we loose by doing so? our commerce? no– On that quarter, we are no longer vulnerable. Are we afraid of invasion? no– we are here, equally safe. Will not our towns be burned? This also is a bug-bear! Why do not we see the equally unfortified towns of Europe laid in ashes? Surely if the spirit of the present war spares them, we have no reason to be so feverish about our’s. On the other hand, What are we to gain by this new course which I suggest? much. We make our own boundaries. we exclude bad or doubtful neibors.—We get the navigation of rivers highly important to us. We add to our Climate those which will supply us with Coffee & sugar—We indemnify our citizens for their losses, but above all we assert our rights in the face of the world—we exclude, from our part of the Continent, the pests and troublers of mankind, and we raise up, in our own neiborhood, free States from which we have only advantages to expect. I once heard you say, that Cuba must one day belong to the U.S.—is not the moment for this incorporation come? If it is not, it never will come—Such a coincidence of circumstances, favorable to that object, cannot occur again. We have in fact only to will it, and it is done. If these sentiments should differ from your own, you will not the less know how to excuse them. They originate from no interest, or views of interest, direct or indirect, except what is common to every member of the community to which I belong.
                  The Emp. has at last left Bayonne—it is said, to visit the coasts, and eventually to keep an appointment at Weimar, with his friend and admirer, Alexander the 
                     
                        Tsar
                     . From this interview, great consequences are expected. Austria is putting herself on the defensive. She has been openly menaced and would no doubt have, by this time, been seriously attacked, had not the Spanish business taken its’ present color.
                  If the Court, or even the Min of foreign affairs, should return to Paris, my next letters may be more full, but in all probability, not more satisfactory. You will remark, that everything I have written in the shape of remonstrance, is unanswered. Not wishing to take it upon myself to force an answer, I have forborne to repeat these remonstrances, or even to demand answers to them. On this head I am prepared to execute any orders which you may think proper to give.
                  I regret much that your donation project did not succeed at the last session: It forms the cheapest & best defense of our frontiers. Have you met with one of similar character by Bouquèt? You will find it in an anonymous history of a campaign made by that officer, on the Ohio and its branches, in the years 1762-3. The work was imputed to Hutchins, but was really the production of the General. I read it thirty years ago, and with a strong conviction of it’s usefulness.
                  With regard to Militia, I have already borne my testimony, but without putting my name to it. You may recollect a letter on that subject, addressed by Steuben to the legislatures of the different states. Of this, Steuben never wrote a line. The work was mine, and given, to him to father; and, inter nos, he exercised one act over it, by no means paternal. He permitted Bill Smith to alter the last sentence of it, or to add one of his own, so Smith-like, that I have never before communicated the secret of my authorship,– nor would I do it now, but merely to refer you to opinions which, after much reflexion, I have never seen any reason to alter. In one respect however, that system is very deficient. It wants the Schools—without which your Militia, above all other troops, will be incompetent & unscientific. I mean the officers. Is it not possible to persuade Congress to give a few dollars to an establishment of this kind? Barlow’s plan was objectionable because attempting to do too much. Let the old Colledges manufacture Pacts &c. and leave to these schools, the mere object of making soldiers, or men qualified to command your Militia.
                  My poor friend Warden writes to you and asks from you the appointment of Consul for this place. I could not promise to do more than send his letter. He is an honest and amiable man, with as much Greek and Latin and Chymistry and Theology, as would do for the whole Corps of Consuls—but after all, not well qualified for business. You have seen an Order of Scavans, really well-informed, who notwithstanding, scarcely knew how to escape from a shower of rain, when it happened to beset them: he is of that family. No—the Man for this place, ought to be a man of business, as well as a gentleman. By the way—I suspect that another man will ask you for this who is even much more unfit than Warden—I mean a friend of Barlows, who has been here for twenty years past & who was formerly a lawyer of Connecticut—one Leavensworth. With regard to him I will but state one suspicion & one fact. The suspicion is altogether my own, and is principally founded on a remark of Dr. Rush, that he never knew the blotched face, but in connexion with a habit of drunkenness. The fact is still more important—Viz: that he is in exactly the same situation as  with this Govt. He says, they owe him millions.—They on the other hand make him a debtor to them,—to a large amount—and in doing this, they go publicly on the supposition, that he is a Swindler—charging him with having drawn & sold bills to them to a vast amount, when he had not a hundred Dollars in the world, to meet the drafts. I venture to say, that however convenient to the man himself, the appointment ought not to be given to Mr. Leavensworth. Perhaps however I am wrong in supposing him an applicant. Being on the subject of one consulate, let me say a word or two of two others. Baker tells me that young Storm, brother in law of Kuhn, has been appointed to Genoa. I hope this is not true. M. White, a school fellow of Storm & a friend to his family, tells me, that when he was in Genoa, he saw a letter from him to his sister, dated from a prison in Sardinia, and informing her, that having been taken on board an armed vessel (without being a commission as such)– he had been tried for piracy, and condemned to die. The other consulate of which I wish to speak is that of Rochelle. It is now occupied, on my nomination, by an old man of the name of Peter Borde. He is as good as any other we can get for that place—has been long the holder of the office and has the character of fidelity and diligence. He wishes to be confirmed by you.
                  The moment the St. Michael returns from England, I shall set out for the baths of Bourbon d’Archambault. I am now nearly a cripple with the Rheumatism, and my perspective is the worse, since my grand father, by my mother’s side, was a sufferer by it to a degree that made him a burthen to himself and others for the last nineteen years of his life.
                  It gives me great pleasure to hear, that your health continues to be good. A Cask, entirely without dregs, is a very uncommon thing. That your’s may be such is the sincere wish of Dear Sir, Your Most Obedient & very humble Servant
                  
                     John Armstrong 
                     
                  
                  
                     
                     Copy vz.
                  
                  
                     P.S. 30 July.
                     Your people are beginning to find means of escaping the embargo. They come in under french colors & say they are from the french Islands—but are really from Baltimore. One has reached L’Orient—another a french port near Nantes, and two others more recently, Bordeaux. They are charged with having double sets of Papers—American & french. It is possible that they go out to the West Indies under the Supplementary Act and there become french.
                  
                Enclosure
                                    
                     
                        Bayonne 6 July 1808
                     
                     Copy of a letter from M. OMealy to me dated Bayonne 6 July 1808.
                     Dr. Sir,
                     I arrived here on the 1st. & immediately sought an interview with M. Cevallos who I understood was the person charged by H.C.M. with his Department of foreign affairs. Finding him at dinner (at the Spanish Consul’s with whom he lodged) I contented myself with asking him when I could have the honor of seeing him for the purpose of delivering to him a dispatch from you, with which I was charged. He gave me a rendezvous for the day following at 11 oclock. I found him at the hour and alone. After reading your dispatch and the paper it enclosed—he told me he would not fail to lay it before the King that day at 12 oclock when he was to wait upon his Majesty—and that he would see me again at 9 in the Evening. At this hour I was again received with the same polite affability as before. M. Cevallos immediately entered on the business that called me near him, stated that he had laid your dispatch before the King who was strongly disposed to discuss & arrange amicably, all differences between him & the U.S. but regretted, that the present moment was so unfavorable in many respects to this object; that the King was necessarily unacquainted with the administration of his dominions and with the archives; that he wished himself to make up some opinion on the subject which he could not do but, by inspecting these, & that these were at Madrid. To these remarks M. Cevallos added with a manner of much frankness and great sensibility—that the Country was in a most lamentable condition, being from one end to the other, with the exception of one or two provinces,—in a state of open & obstinate insurrection;—that excepting the meer road to Madrid & the City itself his Majesty’s Govt. had no communication with the Country & that his person would be in extreme danger from the journey he proposed taking; he closed by saying, that if I would wait a few days, he would give me an answer to your letter and with great quickness asked, whether from anything we knew, the British meditated an attack of the floridas? to which I answered that no doubt they did, but that circumstances kept them somewhat in check—particularly the ulating mission of Mr. Rose—knowing that nothing would be less agreeable to the U.S. than any attempt on their part to take the floridas. Our interview ended with a remark on the part of M. Cevallos (and which had all the appearance of sincerity) that it was much to be feared, that the Colonies would follow the example of Spain and rise against the present government.
                     On the 4th. inst. meeting by accident with Col. LaGrange (the Prince of Neuchatel’s aid) I apprised him that his old friend & acquaintance M. R. Livingston had been for some days and still was in Bayonne, with his wife & children. He immediately accompanied me to their lodging. We found them on the point of setting out for Versage (in Spain where the ship lay). As a report began to spred that the ship was embargoed, M. L. was easily prevailed upon to stay a day or two longer to assure himself of this fact, and to see M. de Champagny about it. He saw him that very day. The Min. told him at once, that he believed an embargo prevailed in the ports of Spain, as in those of France;—asked him to dine with him and proposed to ask an audience of the Emp. for him, if he wished to see him. M. L. expressed this wish. he was accordingly introduced this morning, when the Emp. held to him substantially the following language. “I believe there is an embargo in the ports of Spain—but there will be means of departing. We are obliged to embargo your Ships. They keep up a trade with England—they come to Holland and elsewhere with English goods—England has made them tributary to her—this I will not suffer. Tell the President from me, when you see him in America, that if he can make a treaty with England preserving his maratime rights, it will be agreeable to me—but that I will make war upon the Universe, should it support her unjust pretensions. I will not abete any part of my system.”
                     I have to-day received M. Cevallos’s answer and shall set out with it in a day or two. I am vz.
                     
                        
                     
                  
                  
               